Eggleston, J.,
dissenting.
I cannot agree with the majority opinion in this case. While the argument is made in the petition that the testimony of J. L. Blackburn, the only witness for the Commonwealth, is unworthy of belief, the majority opinion does not adopt that view. The opinion does point out that Blackburn testified in the police court that the accused sold him “whiskey,” and in the Hustings Court that the accused sold him “gin.” Again, it is said that on cross-examination “Blackburn refused to give the name of the ‘informer’ until compelled to do so by the trial court.” But, these incidents, of course, merely go to the credibility of the witness and do not render his testimony inherently incredible. Indeed, the majority opinion recognizes and adheres to this principle.
As I understand it, the majority opinion holds that the judgment of conviction against Seay, the plaintiff" in error, should be reversed and the case “remanded for such further proceedings as the Commonwealth be advised,”. which is a plain suggestion that the prosecution should be dismissed, because the trial court, sitting as a jury, convicted Seay and acquitted his co-defendants upon the “same testimony” offered by the Commonwealth.
Assuming that the evidence against each co-defendant was the “same,” an examination of the authorities will disclose that the result arrived at here is not at all “unusual,” but is of frequent occurrence.
In Wharton’s Criminal Pleading & Practice, 9th Ed., section 314, p. 214, the author says: “In an indictment against two or more, when the charge is several as well as joint, the conviction is several; so that if one is found guilty, judgment may be rendered against him, although one or more may be acquitted. To this rule there are exceptions, as in *889the case of conspiracy or riot, to which the agency of two or more is essential; but violations of the license law, not being within the reasons of these exceptions, come under the general rule.”
This rule was applied in the recent case of Commonwealth v. Mannos, 311 Mass. 94, 40 N. E. (2d) 291, 299.
The same principle is embodied in our statute. Code, section 4924, provides: “When two or more persons are charged and tried jointly, the jury may render a verdict as to any of them as to whom they agree. Whereupon judgment shall be entered according to the verdict; and as to the others, the case shall be tried by another jury.”
In Dunn v. United States, 284 U. S. 390, 393, 52 S. Ct. 189, 190, 76 L. Ed. 356, 80 A. L. R. 161, Mr. Justice Holmes said: “Consistency in the verdict is not necessary” to its validity.
There are numerous cases which hold that where several persons are jointly indicted and tried for an offense which does not require in its commission the joint act of the defendants, a verdict of guilty may be sustained against some, although, under the same evidence, one of more of the co-defendants may have been acquitted. Such convictions are sustained upon the principle that the true test is whether the evidence sustains the judgment of conviction, and not whether other defendants, equally guilty, may have been acquitted.
In American Medical Ass’n v. United States, 130 F. (2d) 233 (affd. 317 U. S. 519, 63 S. Ct. 326, 87 L. Ed. 434), a new trial was sought on the ground, among others, that the verdict finding some joint defendants guilty, and acquitting others, on identical testimony, was so inconsistent as to require a reversal of the judgment against those defendants who were convicted. In disposing of this contention^ the Court of Appeals of the District of Columbia said (130 F. (2d), at page 252): “It has been held many times that inconsistency in verdicts does not require the result contended for by appellants. And this is true even though the inconsistency *890can be explained by no rational consideration. The question facing us is whether the convictions are consistent with the evidence.” (Italics supplied.)
In People v. Carp, 180 Ill. App. 673, three defendants were prosecuted jointly for violating a statute prohibiting the use.of a corporate name by a group which had not been duly incorporated. The evidence against the three defendants was identical and consisted mainly of an advertisement. None of the defendants offered, any evidence. The jury convicted two of the defendants and acquitted the third. The appellate court held that since the evidénce showed a clear violation of the statute, the conviction must be sustained, notwithstanding the acquittal of one of the co-defendants.
In State v. Rush, 129 S. C. 43, 123 S. E. 765, three defendants were indicted jointly for the illegal manufacture of whiskey. The State’s evidence against each was the same. One defendant was acquitted and two were convicted and appealed, claiming that the verdict against them should be set aside for “inconsistency.” The court said (123 S. E., at page 766):
“In such a case, even where the evidence as to all the defendants is the same, we know of no sound reason or principle of law, applicable to criminal trials in this jurisdiction, which would necessarily require that a verdict acquitting one and convicting others should be set aside. Assuming that there was evidence sufficient to convict, and that it was identically the same as to the guilt of each defendant jointly indicted, because the jury, in the exercise of their exclusive prerogative to decide the facts, see fit to acquit one and convict the others, it is not apparent why such a finding should impose any duty on the court to set aside the verdict as to the parties convicted. # * * ”
In Parker v. State, 124 Fla. 780, 169 So. 411, three defendants were tried under an information charging them with wilfully and maliciously maiming a steer. The evidence for the prosecution showed that all three were involved in a plot to steal cattle, and that all three were present when one *891of the defendants fired the shot which wounded the animal. One of the defendants was acquitted and the other two were convicted. It was held that where there was no doubt as to the sufficiency of the evidence to sustain the conviction, the acquittal of one of the defendants did not entitle the others to a new trial. The court said (169 So., at page 413): “The question which comes to our mind in this case is not why Parker and Pringle should have been convictéd under -the evidence, but why was Gibbs acquitted under evidence which was entirely sufficient to have warranted his conviction along with that of Parker and Pringle.”
See also, Jones v. State, 16 Ala. App. 477, 79 So. 151; Easterling v. State, 12 Ga. App. 690, 78 S. E. 140.
The case before us is even stronger than those just cited. Here Seay and his three employees were not charged with the commission of a joint offense. Each was charged in a separate warrant with the commission of a separate offense. Blackburn, the Commonwealth’s principal witness, testified that each of them sold him intoxicating liquor on a specified date. Each of the defendants denied the charge. It is true that there is nothing in the printed testimony to show why the trial court should have.convicted Seay and acquitted the other defendants. But the court saw the four defendants and observed their demeanor on the stand. It may have been impressed by the denial of the three' who were acquitted, and not impressed by the denial of Seay who was convicted. The observance of a witness while testifying is one of the peculiar functions of the fact-finding body. Frequently it is the controlling means by which a jury or a trial court determines which witnesses are telling the truth and which are not.
If these cases had been tried separately, on identical testimony, the fact that a different result had been reached in the Seay case from that in the others would not, of course, have entitled Seay to a new trial.. As Judge Keith said in Allen v. Commonwealth, 114 Va. 826, 840. 77 S. E. 66, “The question before us is, were the accused guilty of the *892offense with which they were charged; were they tried in accordance with the law of the land, and does the evidence support the verdict of the jury? It does not concern us that in other cases other juries inflicted a milder punishment upon substantially the same state of facts.”
In my opinion, the fact that the cases were tried together, and not separately, does not alter the principle. Because the trial court may have erred in acquitting the other defendants is no reason why this court should make the same mistake and acquit Seay.
I would affirm the judgment of the lower court.